[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONde LEGAL BASIS FOR PLAINTIFF'S CLAIMS
The plaintiff is the conservator of the defendant's wife who has Alzheimer's Disease and who is now residing in Arden Courts, Farmington, Connecticut.
A hearing was held on Monday to determine the applicability CT Page 8934 of § 46b-215 (a) in this context. The statute applies to the present case.
The evidentiary hearing shall resume on Monday, October 6, 1997 at 10:30 a.m. before the undersigned judge to determine if the wife left the husband's home with just cause, Yale v.Collier, 206 Conn. 31, 36 citing Trenchard v. Trenchard,141 Conn. 627 and Churchward v. Churchward, 132 Conn. 72 with approval, and, if so, the husband's obligation for continued support.
HARRIGAN, J